        Case 1:20-cv-04160-JGK Document 16-1 Filed 06/25/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 HACHETTE BOOK GROUP, HARPERCOLLINS
 PUBLISHERS, LLC, JOHN WILEY & SONS,                                       20-cv-04160-JGK
 INC., and PENGUIN RANDOM HOUSE, LLC,

                            Plaintiffs,

            v.

 INTERNET ARCHIVE and DOES 1 through 5,
 inclusive,

                           Defendants.

                                   LOCAL RULE 1.3 DECLARATION

       Pursuant to Rule 1.3(c) of the Local Rules of the United States Courts for the Southern
and Eastern Districts of New York, I, Corynne McSherry, hereby declare the following:
       1.        I am legal director at the Electronic Frontier Foundation, 815 Eddy Street, San
Francisco, California 94109.
       2.        I submit this declaration in support of my motion for admission to practice Pro
Hac Vice in the above captioned matter.
       3.        I was admitted to practice law in the state of California on December 5, 2002 (Bar
No. 221504). I am a member in good standing of the California Bar.
       4.        I have never been convicted of a felony.
       5.        I have never been censured, suspended, disbarred or denied admission or
readmission by any court.
       6.        There are no disciplinary proceedings presently against me.
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct.



 This 25th day of June, 2020
                                                  ______________________________________________________________

                                                  Corynne McSherry


                                                  1
